GRIFFIN, J.
Appellant seeks review of an order of the lower court denying his motion to correct an illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a). Relying on the decision of the Second District Court of Appeal in Heggs v. State, 718 So.2d 263 (Fla. 2d DCA 1998), he contends that the sentencing guidelines applied to his offense were unconstitutionally enacted. The lower court properly followed this court’s decision rejecting this argument. The recent decision of the Florida Supreme Court in Heggs v. State, 25 Fla. L. Weekly S137, — So.2d -, 2000 WL 178052 (Fla. Feb. 17, 2000), however, vali*203dates the appellant’s claim. Accordingly, we reverse and remand for resentencing.1
REVERSED and REMANDED.
DAUKSCH and W. SHARP, JJ., concur.

. The only record we have indicates that the defendant committed his offense in November 1995. This fact must be determined below.